Exhibit 10.7
 
Dated                                                                                    2014
 
(1) MUST HAVE LIMITED
 
- and -
 
(2) THE PERSONS NAMED IN SCHEDULE 1

 
 
CORPORATE GUARANTEE
 



 
 


[img001.jpg]
 
 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
No.
 
Heading
 
Page
         
1
 
DEFINITIONS AND Interpretation
 
3
2
 
Guarantee and indemnity
 
6
3
 
Restrictions on release and discharge
 
6
4
 
Non-Competition
 
8
5
 
Representations and Warranties
 
9
6
 
Undertakings
 
10
7
 
Management Accounts and EBITDA
 
11
8
 
ASSIGNMENT AND TRANSFER
 
12
9
 
PARTIAL INVALIDITY
 
12
10
 
Cumulative rights
 
12
11
 
COSTS
 
12
12
 
PAYMENTS
 
12
13
 
Notices
 
13
14
 
counterparts
 
13
15
 
Governing law and jurisdiction
 
14

 
 
 
2

--------------------------------------------------------------------------------

 
 
THIS GUARANTEE is
dated                                                                                                           2014
 
BY:
 
(1)  
MUST HAVE LIMITED incorporated in England and Wales with company number 05101019
whose registered office is at Unit 14, Dale Street Industrial Estate, Radcliffe,
Manchester M26 1AD (the Guarantor).

 
IN FAVOUR OF:
 
(2)  
                                                                                                      

 
BACKGROUND
 
(A)  
The Principal has issued 6% Senior Secured Convertible Notes to the Beneficiary,
in the aggregate amount of $24,175,824 under the terms of the Convertible Note
Instrument and the Securities Purchase Agreement.

 
(B)  
It is agreed that the Guarantor execute and deliver this Guarantee, guaranteeing
the obligations of the Principal to the Beneficiary pursuant to the Convertible
Note Documents, on the terms more particularly set out below.

 
AGREED TERMS
 
1.  
DEFINITIONS AND INTERPRETATION

 
1.1  
In this Guarantee (including in the Background) the following definitions apply:

 
Authorisations means any authorisation, consent, approval, resolution, license,
exemption, filing, notarization or regulation.
 
Business Day means a day (other than a Saturday or a Sunday) on which commercial
banks are open for general business in New York and the City of London.
 
Convertible Note Documents means the 6% Senior Secured Convertible Notes,
the Convertible Note Instrument and the Securities Purchase Agreement.
 
Convertible Note Instrument means the instrument dated on or about the date of
this Guarantee pursuant to which the 6% Senior Secured Convertible Notes are, or
are to be, constituted.
 
EBITDA: means the net income of the Guarantor on ordinary and extraordinary
activities during a given calendar month as shown in the Management Accounts of
the Guarantor in respect of that calendar month delivered to [              ]
pursuant to clause 7 of this Guarantee, excluding:
 
(a)  
interest expense;

 
(b)  
the amount charged as tax on income on ordinary and extraordinary activities;

 
(c)  
total depreciation and amortisation;

 
(d)  
any extraordinary, unusual or non-recurring items increasing net income; and

 
(e)  
any non-cash items increasing net income,

 
during that calendar month each as shown in such Management Accounts.
 
 
3

--------------------------------------------------------------------------------

 
Guaranteed Obligations means all the monies, debts, liabilities, Liquidated
Damages and obligations which are from time to time due, owing or payable by the
Principal to the Beneficiary or other obligations that are to be performed or
fulfilled by the Principal pursuant to:
 
(f)  
the Securities Purchase Agreement;

 
(g)  
the Convertible Note Documents; and/or

 
(h)  
the Registration Rights Agreement,

 
in any currency and whether present or future, actual or contingent and
including (without limitation):
 
(i)  
all costs, charges and expenses incurred by the Beneficiary and/or
[              ]  in connection with the protection, preservation or enforcement
of its rights under or in connection with the Convertible Note Documents;

 
(j)  
any refinancing, novation, refunding, deferral or extension of any of those
obligations or liabilities;

 
(k)  
any claim for Liquidated Damages or damages in connection with the Convertible
Note Documents or the Registration Rights Agreement;

 
(l)  
all interest (including, without limitation, default interest) accruing in
respect of those monies or liabilities;

 
(m)  
any other amounts, claims, liabilities or obligations that may become due and
payable to the Beneficiary under the Convertible Note Documents not specifically
described above; and

 
(n)  
any amounts which would be included in any of the foregoing but for any
discharge, non-provability, unenforceability or non-allowability of the same in
any insolvency or other proceedings.

 
[            ] means                                                      
 
Legal Reservations means:
 
(a)  
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors; and

 
(b)  
similar principles, rights and defences under the laws of any relevant
jurisdiction.

 
Liquidated Damages means amounts in cash which the Principal is obligated to pay
the Beneficiary as liquidated damages upon an occurrence of an Event as defined
in the Registration Rights Agreement for failure to file an initial registration
statement in accordance with the Principal’s obligations in the Registration
Rights Agreement.
 
Management Accounts: the unaudited management accounts of the Guarantor,
comprising a balance sheet as at the relevant date of the accounts and a profit
and loss account for the relevant period, prepared in accordance with the terms
of this Guarantee.
 
Other Security means any other Security or Rights from or against any person in
respect of the Guaranteed Obligations.
 
Principal means Victory Electronic Cigarettes Corporation, a company registered
in the State of Nevada, USA under number C13461-2004 whose registered office is
at 11335 Apple Drive, Spring Lake, Michigan 49448, USA.
 
Relevant Documents means:
 
(a) the Convertible Note Documents; and
 
 
4

--------------------------------------------------------------------------------

 
(b) the Registration Rights Agreement.
 
Registration Rights Agreement means the Registration Rights Agreement entered
into between the Principal and each of the Beneficiary on the date of the
Securities Purchase Agreement.
 
Rights means any Security or any guarantee or other right or benefit whether
arising by set-off, counterclaim, subrogation, indemnity, right to retention of
title, proof in liquidation or otherwise and whether from contribution or
otherwise.
 
Securities Purchase Agreement means the agreement dated on or about the date of
this Guarantee between the Principal, the Beneficiary and [            ]
relating to (inter alia) the purchase by the Beneficiary of the 6% Senior
Secured Convertible Notes.
 
Security means any security, mortgage, charge (fixed or floating), pledge, lien,
assignment, encumbrance or other security interest securing any obligation of
any person or any deposit, note, right or remedy, or any other agreement having
a similar effect.
 
Security Period means the period starting on the date of this Guarantee and
ending on the date on which the Guaranteed Obligations have been unconditionally
and irrevocably paid and discharged in full and no further Guaranteed
Obligations are capable of being outstanding.
 
6% Senior Secured Convertible Notes means the US$24,175,824 secured convertible
notes of the Principal issued to the Beneficiary on or about the date of this
Guarantee pursuant to the Securities Purchase Agreement
 
Subsidiary means any person, other than the Guarantor, in which the Principal
directly or indirectly: (i) owns any of the outstanding capital stock (as such
term is understood under the law of the jurisdiction in which the Principal is
incorporated) or holds any equity or similar interest of such person or (ii)
controls or operates all or any part of the business, operations or
administration of such person.
 
Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under or pursuant to the Guarantee.
 
Taxes means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
1.2  
Clause and schedule headings do not affect the interpretation of this Guarantee.

 
1.3  
A person includes a corporate or unincorporated body (whether or not having a
separate legal personality).

 
1.4  
Words in the singular shall include the plural and vice versa.

 
1.5  
A reference to this Guarantee (or any specified provision of it) or any other
document or agreement shall be construed as a reference to this Guarantee, that
provision or that document or agreement as amended, varied, supplemented,
extended, restated or novated from time to time.

 
1.6  
Any undertaking, representation, warranty or indemnity by two or more parties
binds them jointly and severally.

 
1.7  
A reference to a statute, statutory provision or subordinate legislation is a
reference to it as it is in force for the time being taking account of any
amendment, extension, application or re-enactment and includes any subordinate
legislation for the time being in force made under it and any former statute or
statutory provision which it amends or re-enacts.

 
1.8  
A reference to writing or written includes faxes but not e-mails.

 
1.9  
References to clauses and schedules are to the clauses and schedules of this
guarantee.

 
1.10  
The expression the Guarantor, Principal or Beneficiary or any other person or
party shall include a reference to that person's or party's successors in title
and/or permitted assigns.

 
 
5

--------------------------------------------------------------------------------

 
1.11  
Except as expressly provided elsewhere in this Guarantee, a person who is not a
party to this Guarantee has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Guarantee.

 
2.  
GUARANTEE AND INDEMNITY

 
2.1  
The Guarantor hereby irrevocably and unconditionally jointly and severally:

 
2.1.1  
guarantees to the Beneficiary, as a continuing obligation, the proper and
punctual payment, observance and performance by the Principal of all the
Guaranteed Obligations; and

 
2.1.2  
as principal debtor undertakes to each of the Beneficiary that wherever the
Principal does not pay or perform any of the Guaranteed Obligations when due,
the Guarantor shall on demand from any of the Beneficiary pay that amount to the
relevant Beneficiary as if it was the principal obligor.

 
2.2  
As a separate and independent obligation, the Guarantor agrees that if any
principal obligation or liability of the Principal, which would have been within
the Guaranteed Obligations had it been valid and enforceable, is not or ceases
to be valid or enforceable against such Principal on any ground whatsoever,
whether or not known to the Beneficiary, the Guarantor shall nevertheless be
liable to the Beneficiary as a principal debtor by way of indemnity for the same
amount as that for which the Guarantor would have been liable had the purported
obligation or liability been fully valid and enforceable as a Guaranteed
Obligation.  The Guarantor further agrees to keep the Beneficiary fully
indemnified against all damages, losses, costs and expenses arising from any
failure by the Principal to perform or discharge any such purported obligation
or liability. The amount payable by the Guarantor under this indemnity will not
exceed the amount it would have had to pay under Clause ‎2.1 if the amount
claimed had been recoverable on the basis of a guarantee.

 
3.  
RESTRICTIONS ON RELEASE AND DISCHARGE

 
3.1  
Action or inaction by the Beneficiary

 
The Beneficiary may, without the consent of or notice to the Guarantor and
without affecting the Guarantor’s liability to the Beneficiary under this
Guarantee, do any of the following:
 
(a)  
renew, extend, increase, discontinue, reduce or otherwise vary in any way any
financial accommodation made available to the Principal or any other person or
extend or vary the purposes for which financial accommodation is granted or
grant to the Principal or any other person for any purpose any new facility or
financial accommodation;

 
(b)  
increase or otherwise vary the rate of interest, fees or charges payable by the
Principal or any other person to the Beneficiary;

 
(c)  
give the Principal or any other person any time, consideration, release, waiver
or consent or make any concession to or compound with the Principal or any other
person; or

 
(d)  
enter into, renew, vary, supplement, extend, rescind or terminate any agreement,
including any of the Relevant Documents, or any other arrangement with the
Principal or any other person or take, renew, vary, release or refrain from
taking, perfecting or enforcing any present or future security, guarantee,
indemnity or other rights granted by or available from any other principal or
any other person or refrain from observing any formality or other requirement in
respect of any instrument or fail to realise the full value of any Security.

 
3.2  
Restrictions on release

 
The Guarantor agrees that its liability under this Guarantee shall not be
released or discharged, nor shall any of its obligations be diminished,
prejudiced or affected, by reason of any of the following:
 
3.2.1  
the liquidation, insolvency, entering into administration or bankruptcy or
incapability or lack of power, authority or legal personality of the Principal
or the presentation of a petition for the making of an administration order or a
winding up order in respect of the Principal, or the Principal becoming subject
to a company voluntary arrangement or scheme of arrangement or undergoing a
merger or amalgamation or any change in its name, constitution or status or any
analogous proceedings in any jurisdiction;

 
3.2.2  
the Beneficiary having or taking or failing to take Other Security;

 
3.2.3  
any Other Security being or becoming invalid or unenforceable for any reason;

 
3.2.4  
any failure by the Beneficiary to enforce or perfect (or delay by the
Beneficiary in enforcing) any Other Security or any amendment, exchange,
variation, waiver or release of or in relation to any Other Security;

 
 
6

--------------------------------------------------------------------------------

 
3.2.5  
the giving of any time, indulgence, waiver or concession to the Principal or any
other person or the making of any compromise or arrangement with the Principal
or any other person;

 
3.2.6  
any amendment or variation of the Relevant Documents or any of the terms of any
of the Guaranteed Obligations (however fundamental) or any other document which
creates, evidences or gives rise to any Guaranteed Obligation; or

 
3.2.7  
anything which would not have discharged or affected or prejudiced the
Guarantor's liability if the Guarantor had been a principal debtor to the
Beneficiary instead of a surety.

 
3.2.8  
any variation, extension, discharge, compromise, dealing with, exchange or
renewal of any right or remedy which the Beneficiary may have now or in the
future from or against the Principal or any other person in respect of the
Guaranteed Obligations;

 
3.2.9  
any act or omission by the Beneficiary, or any other person in taking up,
perfecting or enforcing any security, indemnity or guarantee from or against the
Principal or any other person or the invalidity or unenforceability of any such
security or guarantee;

 
3.2.10  
any arrangement or compromise entered into between the Beneficiary  and the
Principal or any other person; and

 
3.2.11  
the invalidity, illegality, unenforceability, irregularity or frustration of the
Guaranteed Obligations.

 
3.3  
Guarantor intent

 
Without prejudice to the generality of Clauses ‎3.1 (Action or Inaction by the
Beneficiary) or ‎3.2 (Restrictions on Release), the Guarantor confirms that its
obligations under this Guarantee will extend from time to time to any (however
fundamental) variation, increase, extension or addition of or to any of the
agreements or arrangements comprising the Guaranteed Obligations.
 
3.4  
Immediate recourse

 
The Guarantor waives any rights it may have of first requiring the Beneficiary
to proceed against or enforce any other rights or Security or claim payment from
any person before claiming from the Guarantor under Clause ‎2 (Guarantee and
Indemnity).
 
3.5  
Reinstatement

 
Any release, discharge or settlement between the Beneficiary and the Guarantor
in relation to this Guarantee shall be subject to the condition that it shall be
of no effect if any payment or discharge of any of the Guaranteed Obligations by
the Principal or any other person shall be avoided, invalidated or reduced by
virtue of any enactment or rule of law.  If there should be any such avoidance,
invalidation or reduction, the Beneficiary shall be entitled to enforce this
Guarantee subsequently against the Guarantor so as to recover from the Guarantor
the full value of the payment avoided, invalidated or reduced as if the release,
discharge or settlement had not occurred.  Similarly, any release, discharge or
settlement in relation to this Guarantee which is avoided, invalidated or
reduced by virtue of any enactment or rule of law shall not affect the right of
the Beneficiary to enforce any Security against the Guarantor and/or any Other
Security or Rights.
 
3.6  
Preservation of security and rights

 
This Guarantee is in addition to any Other Security or Rights held at any time
by the Beneficiary or any other person in connection with the Guaranteed
Obligations and will not merge with or prejudice or be prejudiced by any such
guarantee, security, indemnity or rights.
 
3.7  
Continuing Guarantee

 
This Guarantee is a continuing guarantee notwithstanding any intermediate
payment or settlement of all or any of the Guaranteed Obligations, will extend
to the ultimate balance of sums payable by the Principal to the Beneficiary and
is in addition to any other right, remedy or security of whatever sort which the
Beneficiary may hold at any time for the Guaranteed Obligations or any other
obligation whatsoever and will not be affected by any release, reassignment or
discharge of such other right, remedy or action.
 
 
7

--------------------------------------------------------------------------------

 
3.8  
New Accounts

 
3.8.1  
The Beneficiary may place to the credit of a suspense account any monies
received under or in connection with this guarantee in order to preserve the
rights of any of the Beneficiary to prove for the full amount of all its claims
against the Principal or any other person in respect of the Guaranteed
Obligations.

 
3.8.2  
The Beneficiary may at any time and from time to time apply all or any monies
held in any suspense account in or towards satisfaction of any of the monies,
obligations and liabilities that are the subject of this guarantee as any of the
Beneficiary, in its absolute discretion, may conclusively determine.

 
3.8.3  
If this guarantee ceases for any reason whatsoever to be continuing, the
Beneficiary may open a new account or accounts in the name of the Principal.

 
3.8.4  
If the Beneficiary do not open a new account or accounts in accordance with
clause 3.8.3, they shall nevertheless be treated as if they had done so at the
time that this guarantee ceased to be continuing whether by termination, calling
in or otherwise, in relation to the Principal.

 
3.8.5  
As from the time of opening or deemed opening of a new account or accounts, all
payments made to the Beneficiary by or on behalf of the Principal shall be
credited or be treated as having been credited to the new account or accounts
and shall not operate to reduce the amount for which this guarantee is available
at that time, nor shall the liability of the Guarantor under this guarantee in
any manner be reduced or affected by any subsequent transactions, receipts or
payments.

 
4.  
NON-COMPETITION

 
4.1  
Non-Competition

 
Prior to the date on which the Guaranteed Obligations are unconditionally and
irrevocably paid in full the Guarantor shall not:
 
4.1.1  
take or receive the benefit of any Security or Rights of whatsoever nature from
(i) the Principal in respect of the Principal's counter-indemnity obligations to
the Guarantor arising in relation to this Guarantee or in respect of any other
obligations to the Guarantor howsoever arising and (ii) from any co-surety in
respect of any obligation on the part of the co-surety to indemnify the
Guarantor in relation to the Guarantee or in respect of any other obligation
howsoever arising;

 
4.1.2  
be subrogated to any rights of the Beneficiary or Security held by the
Beneficiary on account of the Guaranteed Obligations and/or the obligations of
any co-surety by reason of any payment made (or liable to be made) by the
Guarantor under this Guarantee; or

 
4.1.3  
claim, receive or take the benefit of any payment from or on account of the
Principal or any co-surety or be entitled to any right of contribution or
indemnity from the Principal or any co-surety or claim, rank, prove or vote as a
creditor of the Principal or any co-surety or exercise any right of set-off
against the Principal or any co-surety, in each case by reason of any payment
made (or liable to be made) by the Guarantor under this Guarantee.

 
4.2  
Beneficiary as creditor

 
If the Principal is wound up or reconstructed in insolvency proceedings, or such
Principal makes any composition or arrangement with its creditors, then
notwithstanding any payment which may have been made under this Guarantee, the
Beneficiary may rank as creditors and prove for the full amount of the
Guaranteed Obligations.  Any dividends or payments which the Beneficiary may
receive from such Principal or its estate or any other person shall be taken and
applied as payments in gross and shall not prejudice the right of the
Beneficiary to recover from the Guarantor to the full extent of the security
hereby created the ultimate balance of the Guaranteed Obligations which, after
the receipt of such dividends or payments, remains outstanding.
 
4.3  
Direction of application

 
The Guarantor may not direct the application by the Beneficiary of any moneys
received by the Beneficiary from the Guarantor or on account of the Guarantor's
liability under this Guarantee and the Beneficiary may appropriate all payments
received in respect of the Guaranteed Obligations in reduction of any part of
the Guaranteed Obligations as the Beneficiary decides.
 
8

--------------------------------------------------------------------------------

 
 
4.4  
Security in trust

 
Any Security or Rights that are or have been taken by the Guarantor or the
benefit of which have been received by the Guarantor and the proceeds of any
payment received by the Guarantor, in each case in breach of this Clause ‎4
(Non-Competition) shall be held in trust for the Beneficiary.
 
4.5  
Perpetuity Period

 
The trusts created by this Guarantee have a perpetuity period of 125 years.
 
5.  
REPRESENTATIONS AND WARRANTIES

 
5.1  
Representations and warranties

 
The Guarantor acknowledges that the Beneficiary has agreed to enter into this
Guarantee and to accept this Guarantee in reliance on the representations and
warranties in this Clause 5.
 
5.2  
Organisation and standing

 
The Guarantor is a limited liability company, duly incorporated and validly
existing under the laws of England and Wales, with all requisite power and
authority to own and operate its assets, to conduct the business in which it is
engaged and to consummate the transactions contemplated by this Guarantee and
has not adopted any resolutions or taken any action leading to liquidation.
 
5.3  
Power and Authorisations

 
The Guarantor has the power to enter into this Guarantee and to exercise its
rights and perform its obligations under this Guarantee and all corporate and
other action required to authorise its entry into and execution of this
Guarantee, its exercise of such rights and its performance of its obligations
hereunder has been duly taken.
 
The Guarantor has taken all necessary action and obtained all required or
desirable consents to enable it to execute, deliver and perform its obligations
under this guarantee and to make this guarantee admissible in evidence in its
jurisdiction of incorporation. Any such authorisations are in full force and
effect.
 
5.4  
Compliance with other instruments

 
The execution, delivery and performance of the obligations in, and transactions
contemplated by, this Guarantee does not and will not contravene any of the
Guarantor's constitutional documents, any agreement or instrument binding on the
Guarantor or its assets, or any applicable law or regulation.
 
5.5  
Solvency

 
The Guarantor is able to pay (and is not deemed unable to pay) its debts as they
fall due and the value of its assets is not less than its liabilities (taking
into account contingent and prospective liabilities).
 
5.6  
No Winding-Up

 
The Guarantor has not taken any corporate action nor have any other steps been
taken or legal proceedings been started or (to the best of its knowledge and
belief having made all due and careful enquiries) threatened against it for its
winding-up, dissolution, administration or reorganisation or for the appointment
of a receiver, administrator, administrative receiver, trustee or similar
officer of it or of any or all of its assets or revenues.
 
 
9

--------------------------------------------------------------------------------

 
5.7  
No Filing or Stamp Taxes

 
Under the laws of its jurisdiction of incorporation it is not necessary that
this Guarantee be filed, recorded or enrolled with any court or other authority
in such jurisdiction or that any stamp, registration, notarial or other Taxes or
fees be paid on or in relation to this Guarantee.
 
5.8  
Binding obligations

 
Subject to the Legal Reservations, the obligations expressed to be assumed by
the Guarantor in this Guarantee are legal, valid, binding and enforceable
obligations.
 
5.9  
Deductions of Tax

 
The Guarantor is not required to make any deduction for or on account of Tax
from any payment it may make under this Guarantee.
 
5.10  
No Default

 
The Guarantor is not in breach of or in default under any agreement to which it
is a party or which is binding on it or any of its assets to an extent or in a
manner which might have a material adverse effect on its business or financial
condition or its ability to perform its obligations under this Guarantee.
 
5.11  
No Security from the Borrower

 
The Guarantor has not requested or taken any security from the Principal for any
obligation (whether present or future, actual or contingent) of the Principal to
it.
 
5.12  
No Proceedings Pending or Threatened

 
No litigation, arbitration or administrative proceedings that might have a
material adverse effect on the Guarantor’s business or financial condition or
its ability to perform its obligations under this Guarantee are taking place,
pending or, to the Guarantor's knowledge, threatened against it or any of its
assets.
 
5.13  
Assets not immune to action

 
None of the Guarantor's assets is entitled to immunity on any grounds from any
legal action or proceeding (including, without limitation, suit, attachment
prior to judgment, execution or other enforcement).
 
5.14  
Centre of main interest

 
For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the "Regulation") the Guarantor’s "centre of main
interest" (as that term is used in Article 3(1) of the Regulation) is situated
in England and Wales.
 
5.15  
Times for making representations and warranties

 
The representations and warranties set out above will be made on the date of
this Guarantee and are deemed to be repeated on each date on which there are
outstanding Guaranteed Obligations.
 
6.  
UNDERTAKINGS

 
6.1  
Authorisations

 
The Guarantor shall comply with all applicable laws, and obtain and do all that
is necessary to maintain in full force and effect all Authorisations required in
or by all applicable laws, in each case to enable it lawfully to enter into and
perform its obligations under this Guarantee and to ensure the legality,
validity, enforceability and admissibility in evidence in all applicable
jurisdictions, of this Guarantee.
 
 
10

--------------------------------------------------------------------------------

 
6.2  
No Action

 
The Guarantor shall not take any action which would cause any of the
representations made in clause 5 (Representations and warranties) to be untrue
at any time during the continuation of this Guarantee.
 
6.3  
Notification of Misrepresentation

 
The Guarantor shall notify the Beneficiary of the occurrence of any event which
results in or may reasonably be expected to result in any of the representations
made in clause 5 (Representations and warranties) being untrue when made or when
deemed to be repeated.
 
6.4  
Pari Passu Claims

 
Under the laws of its jurisdiction of incorporation, the Guarantor shall ensure
that the claims of the Beneficiary against it under this Guarantee will rank at
least pari passu with the claims of all its other unsecured creditors save those
whose claims are mandatorily preferred by reason of any bankruptcy, insolvency,
liquidation or other similar laws of general application.
 
6.5  
Centre of Main Interests

 
The Guarantor shall not change its "centre of main interest" (as that term is
used in article 3(1) of the Regulation) from England and Wales.
 
6.6  
Discharging obligations of the Principal

 
Other than in accordance with the terms of this Guarantee, the Guarantor shall
not, directly or indirectly, use any of its cash (whether held in hand or on
deposit), assets or other resources to discharge any obligation or liability of
the Principal or any direct or indirect Subsidiaries of the Principal.   In
addition, Guarantor shall not sell, assign, lease, transfer, license, convey or
otherwise dispose of any part of the Guarantor’s business or the Guarantor’s
assets or other property to any person (including the Principal and Principal’s
direct or indirect Subsidiaries) except trading stock in the ordinary course of
the Guarantor’s business and consistent with past practice.
 
7.  
MANAGEMENT ACCOUNTS AND EBITDA

 
7.1  
Management Accounts and EBITDA undertaking

 
The Guarantor shall:
 
7.1.1  
prepare Management Accounts in respect of each calendar month during the
Security Period;

 
7.1.2  
supply each set of such Management Accounts to                           (acting
as agent and trustee of the Beneficiary), within one Business Day of the same
becoming available; and

 
7.1.3  
ensure that the EBITDA in respect of each calendar month is not less than
$700,000.

 
7.2  
Management Accounts warranty

 
The Guarantor represents and warrants on each occasion that it supplies
Management Accounts to                               under clause 7.1.2 that the
Management Accounts so supplied have been prepared in accordance with accounting
standards, policies, principles and practices generally accepted in the UK and
in accordance with the applicable law and fairly represent the assets and
liabilities and the profits and losses as at the date for which they have been
prepared.
 
 
11

--------------------------------------------------------------------------------

 
8.  
ASSIGNMENT AND TRANSFER

 
8.1  
Assignment by the Beneficiary

 
A Beneficiary may assign any of its rights or transfer any of its obligations
under this Guarantee to any person to whom it transfers rights in respect of the
Convertible Loan Notes or enter into any transaction which would result in any
of these rights or obligations passing to such person.
 
8.2  
Assignment by the Guarantor

 
The Guarantor may not assign any of its rights or transfer any of its
obligations under this Guarantee or enter into any transaction which would
result in any of these rights or obligations passing to another person.
 
9.  
PARTIAL INVALIDITY

 
If, at any time, any provision of this Guarantee is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
10.  
CUMULATIVE RIGHTS

 
All powers of the Beneficiary shall be cumulative and any express power
conferred on the Beneficiary under this Guarantee may be exercised without
prejudicing or being limited by any other express or implied power of the
Beneficiary.
 
11.  
COSTS

 
11.1  
Indemnity

 
The Guarantor shall, on demand by the Beneficiary, pay or reimburse (on a full
indemnity basis) to the Beneficiary all costs charges and expenses of whatsoever
nature (including, without prejudice to the generality of the foregoing, legal
fees and disbursements) which the Beneficiary or its agents may incur in
protecting or preserving, exercising or enforcing its rights and/or powers under
this Guarantee or attempting to do so which costs, charges and expenses shall
form part of the Guaranteed Obligations.
 
11.2  
Stamp Taxes

 
The Guarantor shall promptly on demand pay all stamp, registration and other
Taxes to which this Guarantee or any judgment given in connection with this
Guarantee is or at any time may be subject and shall on demand indemnify the
Beneficiary against any liabilities, costs, claims and expenses (including legal
fees) resulting from any failure to pay or delay in paying any such Tax.
 
12.  
PAYMENTS

 
12.1  
Manner of payment

 
All payments to be made under this Guarantee shall be made in the currency and
manner and at the place in and at which the relevant Guaranteed Obligations are
to be paid or performed.
 
12.2  
No deductions

 
All payments to be made under this Guarantee shall be made in full:
 
12.2.1  
without any set-off or counterclaim; and

 
 
12

--------------------------------------------------------------------------------

 
12.2.2  
without any deduction or withholding, except as required by applicable law.

 
12.3  
Grossing Up

 
Each payment made by the Guarantor to the Beneficiary under this Guarantee shall
be made free and clear of and without a Tax Deduction unless the Guarantor is
required to make such payment subject to the Tax Deduction, in which case the
sum payable by the Guarantor in respect of which such Tax Deduction is required
to be made shall be increased to the extent necessary to ensure that, after the
making of the required Tax Deduction, the Beneficiary receive and retain (free
from any liability in respect of any such Tax Deduction) a net sum equal to the
sum which they would have received and so retained had no such deduction or
withholding been made or required to be made.
 
12.4  
Currency conversion

 
If any sum due from the Guarantor under this Guarantee or any order or judgment
given or made in relation thereto has to be converted from the currency
(the "first currency") in which the same is payable under this Guarantee or
under such order or judgment into another currency (the "second currency") for
the purpose of (i) making or filing a claim or proof against the Guarantor, (ii)
obtaining an order or judgment in any court or other tribunal or (iii) enforcing
any order or judgment given or made in relation thereto, the Guarantor shall
indemnify and hold harmless the Beneficiary from and against any loss suffered
as a result of any discrepancy between (a) the rate of exchange used for such
purpose to convert the sum in question from the first currency into the second
currency and (b) the rate or rates of exchange at which the Beneficiary may in
the ordinary course of business purchase the first currency with the second
currency upon receipt of a sum paid to it in satisfaction, in whole or in part,
of any such order, judgment, claim or proof.
 
12.5  
Separate debt

 
Any amount due from the Guarantor under Clause ‎12.4 (Currency conversion) shall
be due as a separate debt and shall not be affected by judgment being obtained
for any other sums due under or in respect of this Guarantee and the term "rate
of exchange" includes any premium and costs of exchange payable in connection
with the purchase of the first currency with the second currency.
 
13.  
NOTICES

 
13.1  
Any notice or other communication given or made in connection with this
Guarantee must be in writing and in English.

 
13.2  
Any demand for payment and any other demand, notice, consent or communication in
writing made by the Beneficiary hereunder must be served by delivering it
personally or sending it by pre-paid recorded or special delivery (or pre-paid
international recorded airmail if being sent to or from a place outside the
United Kingdom) to the address set out on page 1 (or any other address as may be
notified by at least five Business Days' notice in writing from time to time by
the relevant party to the other parties in accordance with this Clause ‎13).

 
13.3  
Provided that it has been correctly addressed as set out in clause ‎13.2, the
notice or communication will (in the absence of earlier receipt) be deemed to
have been received:

 
13.3.1  
if delivered personally, at the time of delivery; and

 
13.3.2  
in the case of pre-paid first class post, two Business Days after the date of
posting or in the case of airmail five Business Days after the date of posting,

 
Provided that if receipt would under this clause be deemed to occur outside 9.30
a.m. to 5.30 p.m. (New York time) on a Business Day (Working Hours) the notice
or communication will instead be deemed to have been received at the start of
the next period of Working Hours.
 
14.  
COUNTERPARTS

 
This Guarantee may be executed and delivered in any number of counterparts, each
of which is an original and which, together, have the same effect as if each
party had signed the same document.
 
 
13

--------------------------------------------------------------------------------

 
15.  
GOVERNING LAW AND JURISDICTION

 
15.1  
Governing Law

 
This Guarantee and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.
 
15.2  
Jurisdiction of English courts

 
15.2.1  
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Guarantee (including a dispute regarding the
existence, validity or termination of this Guarantee) (a Dispute).

 
15.2.2  
The parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no party will argue to the
contrary.

 
15.2.3  
This Clause 15 is for the benefit of the Beneficiary.  As a result, the
Beneficiary shall not be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction.  To the extent allowed by Law, the Lender
may take concurrent proceedings in any number of jurisdictions.

 
In Witness whereof this Guarantee has been executed by the parties and is
intended to be and is hereby delivered as a deed the day and year first above
written.
 
 
14

--------------------------------------------------------------------------------

 


 
 
Executed as a deed by MUST HAVE
LIMITED    )                                                                acting
by ………………................ ................,       )       a director, in the
presence of:
 
Witness signature:…..….....................................
Witness name:……….….....................................
Witness address: .………....................................
………………………….....................................
Witness occupation:…….....................................
 
 
........................................
Director
 



 
 
Executed as a deed by                                                      )
  )                                                                acting by
………………................ ................,             )        a director, in the
presence of:
 
Witness signature:…..….....................................
Witness name:……….….....................................
Witness address: .………....................................
………………………….....................................
Witness occupation:…….....................................
 
 
........................................
Director
 



 
15

--------------------------------------------------------------------------------